DETAILED ACTION
This is a non-final office action on the merits. The U.S. Patent and Trademark Office (the Office) has received claims 1-20 in application number 17/115,153.  Claims 1-20 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “determination unit” in Claim 1, “verification unit” in Claim 1, and “detection unit” in Claim 1. These limitations are described in Applicant’s specification at [0051] and [0053] as being algorithms run on a processor.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 recites “A computer readable medium comprising one or more processors and a memory coupled to the one or more processors, the memory storing instructions executed by the one or more processors”. Examiner notes that in the context of computers, the definition of a medium (plural: media or mediums) is “Any of various kinds of storage devices, such as hard drives or digital audiotape”.1 The meaning of Applicant’s claim that a medium “comprises one or more processors” is unclear and Claim 20 is indefinite. Examiner suggests that Applicant revise Claim 20 into a device or system claim or revise Claim 20 to a non-transitory computer readable medium containing a program that has certain functionality. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Examiner is using the “step” annotation from the 2019 PEG for clarity.
Step 1:  
Independent Claim 1 and dependent Claims 2-10 claim a system (machine). Independent Claim 11 and dependent Claims 12-19 claim a method. Independent Claim 20 claims a medium (manufacture) thus Claims 1-20 are directed to statutory subject matter.
Step 2A, prong 1:
Using Claim 1 as exemplary, Claim 1 recites A system comprising: one or more items, each of the one or more items comprising: a determination unit adapted to determine information associated with parameters for each of the one or more items; and a transmitter adapted to transmit the information associated with the parameters to a node of a plurality of nodes in a blockchain network; and a server communicably coupled with each of the plurality of nodes, the server comprising: a verification unit adapted to verify the information at each of the plurality of nodes; and a detection unit adapted to determine missing information associated with at least one parameter of the one or more items at each node of the plurality of nodes based on the verification.
For clarity Examiner has bolded the non-abstract elements.  Claim 1 recites steps that, under their broadest reasonable interpretations and but for the recitations of computer elements, cover a Method of Organizing Human Activity. Determining missing information relating to items being tracked in supply chain distribution environment is an abstract idea that is included in the category of Methods of Organizing Human Activity specifically in the grouping of commercial or legal interactions. Applicant discloses in the specification ([0002] “The present invention generally relates to a supply chain. More particularly, the invention relates to a system and a method for determining missing information in a supply chain distribution system”) which is indicative that this is a commercial practice. Independent Claims 11 and 20 and dependent Claim 17 similarly contain the same abstract idea.
Dependent Claims 2 and 12 further limit what information is missing and contain the same abstract idea by virtue of their dependency on Claims 1 and 11, respectively.  Dependent Claims 3 and 13 further limit where the system looks for the missing information, recite the non abstract ideas of server and contain the same abstract idea by virtue of their dependency on Claim 1 and 11, respectively.  Dependent Claims 4 and 14 further limit a node and contain the same abstract idea by virtue of their dependency on Claim 1 and 11, respectively.  Dependent Claims 5 and 15 further limit a server, recite the non abstract idea of server and contain the same abstract idea by virtue of their dependency on Claim 1 and 11, respectively.  Dependent Claims 6 and 16 further limit a node and contains the same abstract idea by virtue of their dependency on Claim 1 and 11, respectively.  Dependent Claims 7, 8 and 18 further limit a node and an item and 
Accordingly Claims 1-20 recite an abstract idea.
Step 2A, prong 2:
The judicial exception is not integrated into a practical application. The only non-abstract items that Applicant recites are a determination unit in Claim 1, a transmitter adapted to transmit the information associated with the parameters to a node of a plurality of nodes in a blockchain network in Claim 1, a server communicably coupled with each of the plurality of nodes in Claims 1, 3, 5, 13 and 15, a verification unit in Claim 1 and a detection unit in Claim 1.
Applicant describes a determination unit, a verification unit and a detection unit in Applicant’s specification at [0051] and [0053] as being an algorithm run on a processor. Applicant does not provide programming code or any specific technical detail to differentiate them from their commonly known functionality which is general purpose obtaining information, verifying information and detecting information.  Applicant describes a transmitter adapted to transmit the information associated with the parameters to a node of a plurality of nodes in a blockchain network in Applicant’s specification at [0051] and [0053] as general purpose transmitter hardware. Applicant does not provide any specific technical detail to differentiate  this from general purpose transmitters that communicate with a computer network. Applicant describes a server communicably coupled with each of the plurality of nodes in ([0038] “The 
Applicant teaches well known hardware used for the purposes for which they are intended.  Applicant does not claim or teach in his specification any special purpose hardware or improvements thereof.  All of the hardware recited in Applicant’s claims and specification is recited at a high level of generality and amount to no more than instructions to apply the exception using general purpose computer systems. The claimed invention does not improve the functioning of a computer or any other technology or technological field, the claimed invention does not apply the judicial exception to a particular (non-general purpose) machine, and the claimed invention does not effect a transformation or reduction of a particular article to a different state or thing.  
The claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 and similarly Claims 11 and 20 are therefore directed to an abstract idea. As discussed above, dependent Claims 2-10 and 12-19 recite the same abstract idea and do not recite any additional elements that would integrate the abstract idea into a practical application and are, thus, also directed to an abstract idea.  

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated previously with respect to the integration of the abstract idea into a practical application, the additional elements of a general purpose determination unit in Claim 1, a transmitter adapted to transmit the information associated with the parameters to a node of a plurality of nodes in a blockchain network in Claim 1, a server communicably coupled with each of the plurality of nodes in Claims 1, 3, 5, 13 and 15, a verification unit in Claim 1 and a detection unit in Claim 1, taken individually and in combination, amount to no more than mere instructions to apply the exception using general purpose computer systems. As previously discussed, Claim 1 as a whole merely describes determining missing information relating to items being tracked in supply chain distribution environment is an abstract idea that is included in the category of Methods of Organizing Human Activity specifically in the grouping of commercial or legal interactions. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Mere instructions to apply cannot provide an inventive concept. Similarly Claims 11 and 20 and dependent Claims 2-10 and 12-19 recite the same abstract idea, do not recite any additional elements that would integrate the abstract idea into a practical application and, when taken as a whole generally apply the abstract idea of determining missing information relating to items being tracked in supply chain distribution environment, in a computer environment and do not contain an inventive concept. Claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0220278 to Nir Tal et. al. (Tal) in view of  U.S. Patent Publication 2020/0065353 to Peter Mehring et. al. (Mehring).

Regarding Claims 1, 11, 17 and 20:

 Tal teaches a system that monitors shipping container sensors and puts sensor information into blockchain. Tal teaches: A system comprising: one or more items, each of the one or more items comprising: a determination unit adapted to determine information associated with parameters for each of the one or more items; Tal, in the same field of art as applicant, teaches: ([0023] “Sensor 130 may be a temperature sensor. In operation, tracker/monitor 104 reads sensor information from sensor 130” and [0004] “generating, by a controller in a device, a telemetry packet based on information received from at least one sensor”).

a transmitter adapted to transmit the information associated with the parameters to a node of a plurality of nodes in a blockchain network; Tal teaches ([0004] “generating, by the controller and based on information in the telemetry packet, a first blockchain message wherein data in the first blockchain message is usable for verifying at least one of: authenticity and integrity of the information in the telemetry packet; storing the telemetry packet by a server; generating and signing by the controller a blockchain transaction to send the first blockchain message to a blockchain network; and adding a block to a blockchain database, by a blockchain miner node associated with said network and based on the first blockchain message” and [0052] “descriptive 

a server communicably coupled with each of the plurality of nodes, the server comprising: a verification unit adapted to verify the information at each of the plurality of nodes; Tal teaches: ([0105] “a system for verifying authenticity and/or integrity of critical parameter information related to a shipment includes a monitor, tracker or hub device … having at least one sensor (e.g., sensors 426 or temperature sensor 301), a processing unit … and a non-volatile memory … containing block chain wallet information … A system may further include a server operatively connected to a database that stores blockchain wallet information”).

While Tal teaches a tracker and monitoring device for items (see at least [0046] and [0049]) and teaches that a timestamp is encoded into each block with the sensor data for each item (see at least [0103]), Tal does not specifically teach: a detection unit adapted to determine missing information associated with at least one parameter of the one or more items at each node of the plurality of nodes based on the verification. Mehring teaches system that monitors shipping container sensors such as temperature, humidity and location (see at least [0106]) and puts sensor information of individual items into ad hoc groups based on at least location (see at least [0111]) and compares the information between the items in the group looking for missing or outlier data. Mehring teaches: ([0096] “single device of the grouping missing a data collection point” and [0101] “Data fault tolerance may be used for completing missing data points and/or determine inconsistent and/or invalid data for a device … Data may be healed and/or used to invalidate data when communicating alerts for data exceptions”). Mehring also teaches that the 

Regarding Claims 2 and 12:
 Tal in view of Mehring teaches all of the elements of Claims 1, 11, 17 and 20. Tal also teaches:  The system of claim 1, wherein the …information associated with the at least one parameter comprises temperature information ([0007] “temperature”), humidity information ([0007] “humidity”), and/or location information ([0007] “location”), associated with temperature parameter ([0007] “temperature”), humidity parameter ([0007] “humidity”), and/or location parameter of the one or more items ([0007] “location”). Tal does not specifically teach missing but Mehring does in ([0096] and [0101] “missing”). For purposes of compact prosecution, Examiner notes that Mehring also teaches temperature, humidity and location at [0091]. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that using blockchain to authenticate each parameter measurement in a blockchain, as taught by Tal, could be combined with comparison of data between similarly situated items in an ad hoc group, as taught by Mehring, could predictably be used to find missing data and be sure of the authenticity of the data that leads to that conclusion.

Regarding Claims 3 and 13:
Tal teaches that the tracking devices communicate with each other ([0049] “TMUs 300 may communicate with one another”) and teaches block chain nodes and a block chain network (see at least [0072]), and teaches use of a distributed ledger where all nodes inherently obtain copies of all blocks and communicate with each other to verify that they match each other to deter unilateral modification (see at least [0091-0094 and [0112]), Tal does not specifically teach: The system of claim 1, wherein the server communicates with one or more neighboring nodes of the node and analyzes information associated with parameters of the one or more items at the one or more neighboring nodes for determining the missing information. Mehring teaches: ([0111] “creating ad hoc groupings for the objects…location…timestamp” and [0113] “The proximity may be determined from readings by the devices, such as GPS coordinates, by sharing a common resource such as a wireless access point, etc.” and [0123-0124] “receiving datapoints associates with at least some of the objects…comparing data points associated with devices in an ad hoc grouping to determine whether the datapoint is an outlier”). It would have obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use the blockchain network of nodes, as taught by Tal, to compare similarly situated data points physically near to each other, as taught by Mehring, to look for discrepancies that indicate missing data with predictable results.

Regarding Claims 4 and 14:
Tal in view of Mehring teaches all of the elements of Claims 1, 11, 17 and 20. Tal also teaches: The system of claim 1, wherein each of the plurality of nodes comprises a smart contract, wherein the smart contract is associated with a pre-defined temperature threshold value and/or a pre-defined humidity threshold value required for maintaining each of the one or more items. ([0072] “the smart contract process may check the temperature detected as reported in the blockchain transaction and compare it with a set of thresholds to determine whether or not temperature in a container used for shipping goods has exceeded a threshold temperature (a condition that may harm the shipped goods)” and [0074] “Although temperature and location are mainly described herein it will be understood that any conditions or aspects that may be sensed, measured or determined by an embodiment as described herein may be used by a smart contract as described. …Similarly, automatic taxing or payment may be enforced due to a humidity level that is higher than a threshold”).

Regarding Claims 5 and 15:
Tal in view of Mehring teaches all of the elements of Claims 1, 11, 17 and 20. Tal also teaches: The system of claim 1, wherein the server transmits an alert to an entity associated with a particular node when temperature information and/or humidity information associated with the one or more items at the particular node goes below a pre-defined temperature threshold value and/or a pre-defined humidity threshold value. ([0078] “Status information generated or collected by server 326 may include metadata such as time of reception of a telemetry packet, statistical data, alerts and/or any information that may be included in a report that may be generated at a later stage” and [0072] “notification message”).

Regarding Claims 6 and 16:
Tal in view of Mehring teaches all of the elements of Claims 1, 11, 17 and 20. Although Tal teaches a blockchain network with smart contracts that shares data with and charges a The system of claim 1, wherein each of the plurality of nodes in the blockchain network corresponds to an entity involved in a supply chain system. Mehring teaches: ([0039] “sensors of a sensor network may be distributed along the delivery supply chain (e.g., transit points, toll ways, ports, airports, weigh stations, truck stops, facility gates or entrances, storage facilities, processing facilities, etc.), or amongst the product being delivered”). Both Tal and Mehring teach putting networked sensor devices in shipping containers to monitor the environment and handling of goods and Tal teaches the sensor device or a server networked to the sensor capturing the sensor data and locking it into block in a blockchain to ensure authenticity. Mehring teaches the sensor network also including entities involved in a supply chain system therefore it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the sensors taught by Mehring could be part of the blockchain network taught by Tal with predictable results of preserving and guaranteeing authenticity of real-time location and custodial responsibility information.

Regarding Claims 7, 8 and 18:
Tal in view of Mehring teaches all of the elements of Claims 1, 11, 17 and 20. While Tal also teaches that the sensor data sent to the network and captured in a block of a blockchain includes location data (see at least [0023 and 0043]) and teaches that the server can use location to perform a smart contract ([0073] “Based on a location reported by TMU 300 a smart contract may check the distance of a shipment from its destination and, for example, if the shipment is sufficiently close to its destination … the smart contract … may generate a financial transaction to the shipper wallet, thus automatically paying a shipper or sender for a shipment that has been The system of claim 1, wherein the one or more items determines a respective node for transmitting the information associated with the parameters based on a location information of the one or more items. The system of claim 1, wherein the one or more items moves from one entity to another entity involved in a supply chain system. Mehring teaches: ([0111] “creating ad hoc groupings for the objects…location ad hoc grouping… timestamp” and [0113] “The proximity may be determined from readings by the devices, such as GPS coordinates, by sharing a common resource such as a wireless access point, etc.” and ([0039] “sensors of a sensor network may be distributed along the delivery supply chain (e.g., transit points, toll ways, ports, airports, weigh stations, truck stops, facility gates or entrances, storage facilities, processing facilities, etc.), or amongst the product being delivered”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the location sensor data could be transmitted to a blockchain network, as taught by Tal and the transfer point could be various network connections along the path of the item, as taught by Mehring with predictable results.

Regarding Claims 9, 10 and 19:
Tal in view of Mehring teaches all of the elements of Claims 1, 11, 17 and 20. Tal also teaches: The system of claim 1, wherein the information associated with the parameters comprises time information, location information, temperature information, humidity information…. The system of claim 1, wherein the parameters of the one or more items comprises a time parameter, a location parameter, a temperature parameter, a humidity parameter… ([0007] “The information included in the telemetry packet may include data related to at least one of: a location, a timestamp, an address, a temperature, light exposure, humidity” 

Relevant Prior Art Not Relied Upon

The prior art is made of record and not relied upon is considered pertinent to applicant’s disclosure.  The additional cited art further establishes the state of the art at the time of applicant’s application.

U.S. Patent Publication 2021/0385408 (Skwarek et. al.) teaches an authentication module for a time series of sensor data and teaches finding missing date at [0016].
U.S. Patent Publication 2019/0349426 (Smith et. al.) teaches automated tools that scan a database for duplicated or missing timestamps at [1612].
U.S. Patent Publication 2021/0117385 (Haldar et. al.) teaches missing timestamps at [0082].
U.S. Patent Publication 2021/0150468 (Wright et. al.) teaches finding missing attribute information in a distribution environment at [0074].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.thefreedictionary.com/computer+medium